DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over June (KR 101281536). 
June discloses, in figs. 1a-c, Re-claim 1, an injection container, comprising:
a housing having an upper sealing cap (inherent or well known) for sealing an upper portion and an accommodating space for containing contents;
a mounting cup 1 mounted on the upper sealing cap, wherein a through hole is formed at a central part thereof;
a stem housing having a mounting portion mounted on the mounting cup and a communication flow path to communicate with the hollow portion and the accommodating space, wherein a hollow portion is formed inside the mounting portion;

a valve stem 21 formed to pass through the through hole, slidably disposed in the hollow portion, and providing an orifice to selectively communicate with the hollow portion by sliding; and  a flow path blocking valve for moving a blocking member 6 to block an
inlet of the communication flow path by applying an external force to the blocking member when an internal temperature of the accommodating space rises above a preset temperature.
Re-claim 2, wherein the flow path blocking valve includes:
a body 4 for containing the blocking member therein, and providing at least one cantilever portion 5, 9 formed in a cantilever shape, the body formed in a cylindrical shape and disposed to be inserted into the inlet of the communication flow path (figs. 1c); and
a ring member 7 having one side supported by a locking portion protruding from the cantilever portion, and having the other side disposed to contact the blocking member,
wherein the ring member moves the blocking member towards the
inside of the communication flow path by deforming the blocking member to pass through a central part of the ring member when the internal temperature exceeds the preset temperature.
Re-claim 3, wherein a lower end portion of
the ring member contacts the locking portion, and
wherein an upper end portion of the ring member prevents the blocking member from moving in a direction of gravity, by being arranged to contact the blocking member.
Re-claim 4, wherein the blocking member is released from a locked state to the cantilever portion by bending of the cantilever portion due to a deformation of the ring member, and is configured to be inserted into the communication flow path after moving towards the inlet of the communication flow path.


Re-claim 6, wherein the ring member is provided as a shape memory alloy which is deformed in appearance when the temperature rises above the preset temperature,
wherein the ring member is formed in a ring shape such that both ends are spaced apart from each other, and wherein the ring member is deformed to apply an external force toward a radial direction when the internal temperature rises above the preset temperature.
Re-claim 7, wherein the blocking member within the body is arranged at an inner side than the ring member.
Re-claim 8, wherein one side of an inner circumferential surface of the body is connected to the inlet of the communication flow path, and the other side of the inner circumferential surface is connected to the accommodating space such that the communication flow path is blocked by movement of the blocking member.
Re-claim 9, wherein the flow path blocking valve includes: a body for containing the blocking member therein, and providing at least one cantilever portion formed in a cantilever shape, the body formed in a cylindrical shape to be inserted into the inlet of the communication flow path;
a spring 7 arranged inside the body and formed to apply an external force towards a direction of the blocking member; and a locking portion protruding in the cantilever portion to lock the
movement of the blocking member towards the direction,
wherein the blocking member within the body is arranged at an outer side than the spring, and


Re-claim 10, wherein the body includes a plurality of grooves, and
wherein the plurality of grooves are separated apart from each other toward a circumferential direction along an outer circumferential surface of the body to form at least one of the cantilever portions.
Re-claim 11, wherein the cantilever portion
is formed of a thermally-deformable material so as to be bendable above a certain temperature.
Re-claim 12, wherein the flow path blocking
valve includes: a supporting portion to fix a position of the spring such that the spring expands in one direction, and
wherein the supporting portion 5 is arranged apart from the locking portion, and is formed in a shape that an inner circumferential surface of the body protrudes toward inside of the body.
Re-claim 13, wherein the flow path blocking valve includes:
 a body inserted into the inlet of the communication flow path; and
a shape memory alloy arranged in the body and applying an external force to an inner circumferential surface of the body by being deformed when the internal temperature of the accommodating space rises above the preset temperature, and
 wherein the blocking member is located to be locked by a locking
portion formed in the body and moves to block the inlet of the communication flow path as its locking state is released when the locking portion is deformed by an external force.
R4-claim 14, wherein the blocking member is arranged between the locking portion and the shape memory alloy,


wherein the shape memory alloy is disposed at the other end portion.
Re-claim 15, wherein the body is formed such that at least a part of the inner circumferential surface is roundly protruded towards a center of the inside of the body so as to lock the blocking member, and wherein one side of the inner circumferential surface of the body is connected with the inlet of the communication flow path, and the other side of the inner circumferential surface is connected with the accommodating space, such that the blocking member reaches the inlet.
Re-claim 16, wherein the shape memory alloy is formed in a ring shape having both ends thereof spaced apart from each other, and wherein the shape memory alloy applies an external force in a direction away from the center of the inner circumferential surface as said both ends are separated from each other when the internal temperature of the accommodating space rises above the preset temperature.

Re-claim 17, valve assembly mounted to a mounting cup fixed to an upper
end of a housing, wherein the valve assembly includes:
a stem housing having a mounting portion mounted onto the mounting cup, and a communication flow path to communicate the hollow portion with the accommodating space, wherein the hollow portion is formed inside the mounting portion; a valve stem having one side passing through a central part of the mounting cup and the other side slidably arranged in the hollow portion, and the valve stem is provided with an orifice to selectively communicate with the hollow portion by sliding; and
a flow path blocking valve for moving the blocking member to block an inlet of the communication flow path by applying an external force to the blocking member when an internal temperature of the accommodating space rises above a preset temperature.


Re-claim 18, wherein the flow path blocking valve includes:
a body for containing the blocking member therein, and providing at least one cantilever portion formed in a cantilever shape, the body formed in a cylindrical shape and disposed to be inserted into the inlet of the communication flow path; and
a ring member having one side supported by a locking portion protruding from the cantilever portion and the other side disposed to contact the blocking member,
 wherein the ring member moves the blocking member towards the
inside of the communication flow path by deforming the blocking member to pass through a central part of the ring member when the internal temperature exceeds the preset temperature.
Re-claim 19, wherein the flow path blocking valve includes:
a body for containing the blocking member therein, and providing at least one cantilever portion formed in a cantilever shape, the body formed in a cylindrical shape and disposed to be inserted into the inlet of the communication flow path;
a spring arranged inside the body and formed to apply an external force towards a direction to the blocking member; and
a locking portion protruding from the cantilever portion to lock the movement of the blocking member towards the direction,
wherein the blocking member within the body is arranged at an outer side than the spring, and
wherein the blocking member moves towards the inlet of the communication flow path to block the inlet of the communication flow path 15 due to a release of the locking of the blocking member by bending of the cantilever portion when the temperature rises above the preset temperature.
Re-claim 20, wherein the flow path blocking valve includes:


a shape memory alloy arranged in the body and applying an external force to an inner circumferential surface of the body by being deformed when the internal temperature of the accommodating space rises above the preset temperature, and
wherein the blocking member is located to be locked by a locking portion formed in the body, and moves to block the inlet of the communication flow path as its locking state is released when the locking portion is deformed by an external force.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545.  The examiner can normally be reached on Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL R DURAND can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/LIEN M NGO/Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                                        June 17, 2021